DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments have been fully considered.
Applicant argues that ‘…the Office Action fails to cite any passages in Chen teaching or suggesting that the UE receives a message indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels, much less determines the control channel search space based on the respective number of control channel candidates for each of the plurality of aggregation levels as indicated by the received message…’  Examiner disagrees.  Chen, in one embodiment, discloses receiving, at a user equipment (UE), a message providing configuration information for utilizing the plurality of carriers (See Chen fig. 15; step 1502 (receive a configuration for utilizing a plurality of carriers))  Chen in another embodiment discloses indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  (See Chen fig. 8; number of PDCCH candidates (e.g. plurality of control channel candidates); plurality of Aggregation levels)  That is, one of ordinary skill in the art possessing ordinary creativity would combine the teaching of the UE receiving a message with configuration information with this configuration information including indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  Therefore, Applicant’s arguments are not persuasive.

	The previous arguments are incorporated by reference.  (See Final Rejection)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461